                    Exhibit 1




Case 5:20-cv-06063-DGK Document 29-1 Filed 04/27/20 Page 1 of 4
                    Missouri Department of Health and Senior Services
                    P.O. Box 570, Jefferson City, MO 65102-0570 Phone: 573-751-6400             FAX: 573-751-6010
                    RELAY MISSOURI for Hearing and Speech Impaired and Voice dial: 711
                    Randall W. Williams, MD, FACOG                                                                            Michael L. Parson
                    Director                                                                                                       Governor



                                                             April 3, 2020

The Director of the Department of Health and Senior Services, finding it necessary to protect public
health and prevent the further spread of COVID-19, pursuant to the authority granted under section
192.020, RSMo, and 19 CSR 20-20.040, hereby order the following:

   1. Individuals currently residing within the State of Missouri shall avoid leaving their homes or
      places of residence. When individuals need to leave their homes or places of residence to work,
      to access food, prescriptions, health care, and other necessities, or to engage in outdoor activity,
      they should at all times practice social distancing. Individuals may also go to and from an
      individual’s place of worship, provided that limitations on social gatherings and social distancing
      are properly adhered to.

   2. Any entity that does not employ individuals to perform essential worker functions, as set forth in
      guidance provided by the U.S. Department of Homeland Security, Cybersecurity &
      Infrastructure Security Agency (CISA) outlined at
      https://www.cisa.gov/sites/default/files/publications/CISA_Guidance_on_the_Essential_Critical_
      Infrastructure_Workforce_Version_2.0_Updated.pdf shall adhere to the limitations on social
      gatherings and social distancing set forth in sections 4 and 5 of this Order. Entities that do not
      employ individuals to perform essential worker functions may request a waiver from the
      limitation on social gatherings, as set forth in section 4 of this Order, from the Director of the
      Department of Economic Development, on a form prescribed by the Director. For offices and
      workplaces that remain open, individuals shall practice good hygiene and, where feasible, work
      from home in order to achieve optimum isolation from COVID-19.

   3. Any entity that employs individuals to perform essential worker functions, as set forth in section
      2 of this Order, and that is engaged in retail sales to the public, shall limit the number of
      individuals in any particular retail location as follows:

       (1) Twenty-five (25) percent or less of the entity’s authorized fire or building code occupancy, as
           set by local authorities, for a retail location with square footage of less than ten thousand
           square feet (10,000 ft²);
       (2) Ten (10) percent or less of the entity’s authorized fire or building code occupancy, as set by
           local authorities, for a retail location with square footage of ten thousand square feet (10,000
           ft²) or more.

   4. In accordance with the guidelines from the President and the Centers for Disease Control and
      Prevention (CDC), all individuals in the State of Missouri shall avoid social gatherings of more
      than ten (10) people. For purposes of this Order, “social gatherings” shall mean any planned or
      spontaneous event or convening that would bring together more than ten (10) people in a single
      space at the same time.

                                                             www.health.mo.gov

                                                        Healthy Missourians for life.
         The Missouri Department of Health and Senior Services will be the leader in promoting, protecting and partnering for health.

            AN EQUAL OPPORTUNITY / AFFIRMATIVE ACTION EMPLOYER: Services provided on a nondiscriminatory basis.
            Case 5:20-cv-06063-DGK Document 29-1 Filed 04/27/20 Page 2 of 4
   5. In accordance with the guidelines from the President and the CDC, every person and business in
      the State of Missouri shall abide by social distancing requirements, including maintaining six
      feet (6’) of space between individuals. This provision shall not apply to family members or
      individuals performing essential worker functions, as set forth in section 2 of this Order, whose
      job duties require contact with other people closer than six feet (6’). This provision shall apply in
      all situations, including, but not limited to, when customers are standing in line or individuals are
      using shared indoor or outdoor spaces when outside their residence.

   6. In accordance with the guidelines from the President and the CDC, schools shall close and
      remain closed. Notwithstanding section 2 of this Order, nothing in this Order shall prohibit
      daycares, child care providers, or schools from providing child care for working families in
      accordance with CDC guidelines found at https://www.cdc.gov/coronavirus/2019-
      ncov/community/schools-childcare/guidance-for-childcare.html. Further, this Order does not
      prohibit schools from providing Food and Nutritional Services for those children that qualify.
      School teachers and school staff may enter the building as long as they follow the directives set
      forth in this Order. Further guidance related to the conclusion of the 2019-2020 academic school
      year will be forthcoming from the Governor and the Department of Elementary and Secondary
      Education.

   7. In accordance with the guidelines from the President and the CDC, every person in the State of
      Missouri shall avoid eating or drinking at restaurants, bars, or food courts; provided, however,
      that the use of drive-thru, pickup, or delivery options is allowed throughout the duration of this
      Order.

   8. In accordance with the guidelines from the President and the CDC, people shall not visit nursing
      homes, long-term care facilities, retirement homes, or assisted living homes unless to provide
      critical assistance.

   9. Pursuant to section 44.101, RSMo, this Order shall not be construed to prohibit or restrict the
      lawful possession, transfer, sale, transportation, storage, display, or use of firearms or
      ammunition during the declared state of emergency, subject to the provisions set forth herein.

   10. All state office buildings are closed to the public; however, essential state functions shall
       continue. This provision shall not apply to the State Capitol Building during meetings or
       proceedings of the General Assembly.

This Order does not prohibit people from accessing essential services, such as grocery stores, gas
stations, and banks, or engaging in outdoor recreation, provided that necessary precautions are taken and
maintained to reduce the transmission of COVID-19, including observing social gathering and social
distancing requirements set forth in sections 4 and 5 of this Order. The more that people reduce their
public contact, the sooner COVID-19 will be contained and the sooner this Order will expire.

Pursuant to section 192.290, RSMo, this Order shall be observed throughout the state and enforced by
all local and state health authorities; provided however, nothing herein shall limit the right of local
authorities to make such further ordinances, rules, regulations, and orders not inconsistent with this
Order which may be necessary for the particular locality under the jurisdiction of such local authorities.



                                                     2
            Case 5:20-cv-06063-DGK Document 29-1 Filed 04/27/20 Page 3 of 4
Local public health authorities are hereby directed to carry out and enforce the provisions of this Order
by any legal means.

This Order shall be in effect beginning 12:01 A.M., Monday, April 6, 2020, and shall remain in effect
until 11:59 P.M., Friday, April 24, 2020, unless extended by further order of the Director of the
Department of Health and Senior Services with said extensions not to exceed the duration of the
effective period of Executive Order 20-02.




                                             _________________________________
                                             Randall W. Williams, MD, FACOG
                                             Director




                                                     3
            Case 5:20-cv-06063-DGK Document 29-1 Filed 04/27/20 Page 4 of 4
